Citation Nr: 1801012	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  10-40 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a compensable rating prior to March 27, 2012 and in excess of 30 percent thereafter for service-connected rash.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1978 to October 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

In a June 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a compensable rating prior to March 27, 2012 and in excess of 30 percent thereafter for service-connected rash.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to a compensable rating prior to March 27, 2012 and in excess of 30 percent thereafter for service-connected rash, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204 (c).

In a June 2017 statement and subsequent October 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran stated he no longer wished to pursue the issues: migraines and rash.  Indeed, the Veteran's representative noted the Veteran's withdrawal of appeal in a December 2017 statement.  The Board notes that the Veteran did not include the issue of headaches on his VA Form 9 (Appeal to Board of Veterans Appeals) received in January 2014; therefore, only the issue of entitlement to a compensable rating prior to March 27, 2012 and in excess of 30 percent thereafter for service-connected rash was appealed.  However, the Board finds the Veteran's June 2017statement of intention to withdraw the appeal regarding an increased rating for service-connected rashes, satisfies the requirements for the withdrawal of a substantive appeal.

As the Veteran has withdrawn his appeal as to the issue of entitlement to a compensable rating prior to March 27, 2012 and in excess of 30 percent thereafter for service-connected rash, there remain no allegations of errors of facts or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.

Accordingly, the issues of entitlement to a compensable rating prior to March 27, 2012 and in excess of 30 percent thereafter for service-connected rash are dismissed.


ORDER

The issue of entitlement to a compensable rating prior to March 27, 2012 and in excess of 30 percent thereafter for service-connected rash is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


